Citation Nr: 1602481	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  09-04 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for degenerative changes of the medial/lateral meniscus of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel

INTRODUCTION

The Veteran had active military service from March 2001 to May 2007.

This matter is before the Board of Veterans' Appeals (Board) following Board
Remands in May 2011 and July 2014.  This matter was originally on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.

In April 2011, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The Veteran's records are now encompassed completely in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.


FINDING OF FACT

At no time during the appeal period has the Veteran's left knee degenerative changes of the medial/lateral meniscus been manifested by extension limited to 15 degrees, flexion limited to 30 degrees, subluxation, instability, or ankylosis.  There is X-ray evidence of arthritic change with noncompensable limitation of motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for left knee degenerative changes of the medial/lateral meniscus have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.7, 4.71a, Diagnostic Codes 5010-5003, 5260, 5261.



REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's May 2011 Remand, the Appeals Management Center (AMC) obtained outstanding treatment records, provided an additional VA examination to determine the current severity of the Veteran's left knee disorder, readjudicated the claim, and issued a Supplemental Statement of the Case.  Pursuant to the Board's July 2014 Remand, the AMC scheduled an additional VA examination to determine the current severity of the Veteran's left knee disorder, readjudicated the claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's May 2011 and July 2014 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.   

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  He was provided the opportunity to present pertinent evidence and testimony.  During the April 2011 Board hearing, the undersigned explained the issues on appeal and asked question designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2).  

The Veteran underwent VA examinations in August 2007 and September 2011. Because of inconsistencies in the September 2011 VA examination, the Veteran was afforded an additional VA examination to which he failed to report.  Pursuant to 38 C.F.R. § 3.655, when a Veteran fails to report for a VA examination or re-examination that is scheduled in conjunction with an original claim, and he fails to provide good cause for this failure to report, the claim shall be rated based on the evidence of record, and as such, could result in denial of the claim.  See 38 C.F.R. § 3.655(b).  Moreover, the Board notes that examples of "good cause" for failure to report for a VA examination include illness or hospitalization of the claimant and death of an immediate family member.  See 38 C.F.R. § 3.655(a).  The Veteran failed to report for a VA examination in October 2014, and has failed to provide any explanation for his failure to report.  As such, his claim for a higher initial rating for his service-connected left knee disability will be rated on the evidence currently of record.  See 38 C.F.R. § 3.655(b).  In making this determination, the Board highlights that the duty to assist is not a one-way street; a claimant cannot stand idle when the duty to assist is invoked by failing to provide important information or otherwise failing to cooperate.  Wood v. Derwinski, 1 Vet. App. 190   (1991) (aff'd on reconsideration, 1 Vet. App. 460 (1991).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for left knee degenerative changes of the medial/lateral meniscus.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's left knee degenerative changes of the medial/lateral meniscus has been rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010 which provides that traumatic arthritis will be rated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a.  Under Diagnostic Code 5003, degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Pursuant to 38 C.F.R. § 4.71a , Diagnostic Code 5260, which pertains to limitation of flexion of the knee, a 10 percent evaluation is assigned where flexion is limited to 45 degrees; and a 20 percent rating is assigned where flexion is limited to 30 degrees. 

Pursuant to 38 C.F.R. § 4.71a , Diagnostic Code 5261,which pertains to limitation of extension of the knee, a 10 percent evaluation is assigned for extension that is limited to 10 degrees, and a 20 percent evaluation is assigned for extension that is limited to 15 degrees. 

Normal (full) range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2015).

The Veteran underwent VA examinations in August 2007, April 2010, and September 2011.  

At the August 2007 VA examination, the Veteran complained of a constant aching pain of 7-9/10 severity with no flare-ups.  He also complained of weakness, swelling, occasional redness, fatigability, lack of endurance, and limitation of motion.  The Veteran reported only being able to stand for 1.5 to two hours.  On physical examination, there was no deformity or instability.  There was tenderness to palpation of the anterior knee when pushing down on the patella and posterior knee in the middle.  Range of motion of the left knee was from zero to 135 without pain.  There was no additional limited of motion with repetition.  The examiner noted that the Veteran stated that he avoided going farther on his range of motion since he did not want to experience pain.  The examiner noted that the Veteran seemed able to extend his leg fully while doing other movements (when not measuring knee range of motion) intermittently such as standing.  There was no ankylosis.  The Veteran was diagnosed as having left knee degenerative change medial/lateral menisci.

At the April 2010 VA examination, the Veteran reported wearing a brace on his left knee and that it gave way but did not lock or swell.  The Veteran also reported daily flare-ups.  On physical examination, left knee range of motion was from zero to 80 degrees with pain at the end range of flexion.  There was no change with repetition.  There was no swelling, crepitus, no increased warmth.  There was tenderness over the lateral joint line in the patellar tendon.  There was no evidence of ligamentous laxity, and McMurray's test was negative.  Left knee MRI done in 2005 showed no evidence of meniscal tear but there was degenerative signal at the medial and lateral menisci.  Left knee x-rays done in 2009 showed a slight amount of spurring at the tibial spine and there was a focal zone of increased signal in the tibial plateau medically approximately 1 centimeter in diameter.  The Veteran was diagnosed as having left knee bone bruise/degenerative signal in medial and lateral menisci.

At the September 2011 VA examination, the Veteran reported flare-ups of his left knee pain. On physical examination, the Veteran demonstrated left knee flexion to 85 degrees and left knee extension to 5 degrees with no objective evidence of painful motion. The examiner noted that the Veteran was not able to perform repetitive-use testing with 3 repetitions, that he stated that he could not bend his knee any more, but that when told to sit down, the Veteran could bend his knee to at least 90 degrees. The examiner noted that he did not feel that the Veteran was making a concerted effort. The examiner then noted that the Veteran had additional limitation in range of motion of the knee following repetitive use testing as well as left movement than normal, excess fatigability, and pain on movement of the left knee.  There was no tenderness or pain to palpation for joint line or soft tissue of the left knee.  Muscle strength testing showed active movement against some resistance.  Joint stability tests were normal, and there was no evidence of recurrent subluxation/dislocation.  There was no evidence of degenerative or traumatic arthritis documented.  The examiner noted that the Veteran reportedly used a brace constantly but also noted that the Veteran's knee brace appeared to be brand new.   

At no time during the appeal have the Veteran's manifestations of his left knee disability approached the severity contemplated for a rating higher than 10 percent.  As set forth above, in order for the Veteran's service-connected knee disability to warrant an evaluation in excess of 10 percent, the evidence must show either flexion limited to 30 degrees, or extension limited to 15 degrees.  These symptoms have clearly not been demonstrated by the record.  At its worst, the Veteran's left knee range of motion was from 5 degrees extension to 80 degrees flexion.  

Indeed, even taking into account the Veteran's complaints of pain, the Board finds that the left knee disability does not warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a. 

The VA General Counsel has held that a Veteran may receive separate ratings under Diagnostic Code 5260 (limitation of leg flexion), and Diagnostic Code 5261 (limitation of leg extension) for disability of the same joint.  See VAOPGCPREC 9-2004 (2006).  The Veteran, however, has never demonstrated a compensable loss of motion in either flexion or extension.  As such separate compensable evaluations would not be warranted under Diagnostic Codes 5260 and 5261. 

Furthermore, the evidence does not demonstrate ankylosis, recurrent subluxation or lateral instability to warrant a higher evaluation.  The Board acknowledges the Veteran's report to the April 2010 examiner about episodes of giving way and his testimony in April 2011 that his knees lock in place once or twice every other day; however, the objective evidence was not consistent with subluxation, instability, or dislocated semilunar cartilage.  Therefore, separate or increased ratings for knee symptomatology not already contemplated for are not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5262 (2015). 

Accordingly, the criteria for an evaluation in excess of 10 percent for limitation of motion for the Veteran's left knee degenerative changes of the medial/lateral meniscus have not been met.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

The discussion above reflects that the symptoms of the Veteran's left knee degenerative changes of the medial/lateral meniscus are contemplated by the applicable rating criteria.  The effects of his disability, including limitation of knee motion, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.  At the August 2007 VA examination, the Veteran reported being a full-time fork lift operator and noted that he was going to quit because he was going to start full time school.  At the April 2010 VA examination, the Veteran reported that he was a daycare teacher and that his knees did not affect him in his occupation.  At the April 2011 Board hearing, the Veteran testified that he has to sit down constantly at work but that he had to watch the kids at the daycare center during the day.  At the September 2011 VA examination, the Veteran reported that flare-ups caused a decrease in his daily routine activities, that sometimes he could not go to work, and that it kept him from doing all of his assigned duties at work.  At no time did the Veteran report that his service-connected left knee disability precluded his ability to work.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent for degenerative changes of the medial/lateral meniscus of the left knee is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


